[Cite as State v. Phillips, 2016-Ohio-5944.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                     No. 15AP-1038
v.                                                   :            (C.P.C. No. 14CR-4335)

Angelo P. Phillips,                                  :           (REGULAR CALENDAR)

                 Defendant-Appellant.                :




                                               D E C I S I O N

                                    Rendered on September 22, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Steven L.
                 Taylor, for appellee. Argued: Steven L. Taylor.

                 On brief: Kura, Wilford & Schregardus Co., L.P.A., and
                 Sarah M. Schregardus, for appellant. Argued: Sarah M.
                 Schregardus.

                   APPEAL from the Franklin County Court of Common Pleas

DORRIAN, P.J.
        {¶ 1} Defendant-appellant, Angelo P. Phillips, appeals the October 15, 2015
judgment of the Franklin County Court of Common Pleas convicting him, pursuant to a
plea of no contest, and imposing sentence. For the following reasons, we affirm the
judgment of the trial court.
I. Facts and Procedural History
        {¶ 2} On April 30, 2014, Detective Guy Grinstead of the Whitehall Division of
Police applied for a warrant to search a residence on Flowering Cherry Court in Blacklick,
Ohio ("the residence"). In an attachment to his affidavit, Detective Grinstead provided
the following factual statement in support of the issuance of the search warrant:
No. 15AP-1038                                                                   2


           Detectives Earl and Grinstead were contacted by informant
           #ND-132-05. This informant has provided information in the
           past leading to arrests and a search warrant resulting in the
           recovery of illegal narcotics and cash. This informant is
           considered reliable. The informant stated that he/she knew a
           drug dealer by the name of AJ who sells heroin and crack
           cocaine in and around the Whitehall area. The informant
           described AJ as a black male in his mid-twenties with short
           hair. The informant stated that AJ was approximately 6ft tall
           and weighed around 180 pounds. The informant stated that
           AJ usually drives a black Dodge Charger but sometimes will
           show up in different rental cars to deliver the drugs. The
           informant stated that he/she has purchased both crack
           cocaine and heroin from AJ on numerous occasions in the
           past month. The informant provided a telephone number for
           AJ * * *. The informant stated that he/she could call AJ and
           have him deliver drugs.

           Within the last 7 days Detectives Grinstead and Earl met with
           the informant. The informant and the informant's vehicle
           were searched and there was no contraband located. The
           informant was provided with city funds and was directed to
           place a call to AJ. The phone call was monitored by Detective
           Grinstead. * * * The informant ordered up a predetermined
           amount of crack cocaine and heroin from a male that he/she
           identified as AJ. The male identified as AJ directed the
           informant to a meeting location near Noe-Bixby Rd. and E.
           Main St. The informant was followed to the location under
           constant surveillance by Detective Grinstead. Detective Earl,
           Officer Mckittrick, and Officer Fullerton set up surveillance on
           the location in unmarked vehicles waiting for the arraigned
           drug deal to occur. Approximately 15 minutes later a male
           matching the description of AJ pulled into the arraigned
           location in a silver 2014 Dodge Charger. The vehicle's license
           plate * * * out of Michigan is registered as a rental vehicle. The
           vehicle pulled up next to the informant vehicle and parked.
           The informant got out of his/her vehicle and got into the
           passenger seat of the rental car. The informant was inside the
           car for approximately 1 minute and then returned to his/her
           vehicle and left the lot. The informant then drove to a
           predetermined location under constant surveillance by
           Detective Earl. The informant handed Earl the purchased
           heroin and crack cocaine and stated that he/she purchased
           the drugs from AJ.

           The informant and the informant's vehicle were again
           searched and there was no contraband located. The recovered
No. 15AP-1038                                                                3


           heroin and crack cocaine were both field tested with positive
           results. The drugs were placed into police property as
           evidence.

           Surveillance was still being conducted on this above vehicle
           and occupant identified as AJ. The vehicle was followed of the
           lot by unmarked police vehicle directly to a house located in
           Blacklick. The subject pulled into a driveway located at [the
           residence] and parking. The subject was observed walking
           into the house. Also located in the driveway was a black Dodge
           Charger as described by the informant and a maroon colored
           Honda SUV. The black Dodge Charger and the Maroon
           Honda SUV are registered to a 41 year old female black by the
           name of Michelle Phillips. After checking police records
           through OHLEG it was determined that Michelle is the likely
           mother of Angelo Phillips a 24 year old male black. A BMV
           photo of Angelo Phillips was shown to the informant and the
           informant identified the subject in the photo with 100%
           certainty as the person he/she knew as AJ and the same
           person that had just sold him/her the recovered drugs.

           Within the last 72 [hours] Detectives met with the same
           informant. The informant and the informant's vehicle were
           again searched and no contraband was located. The informant
           was provided with city funds and was directed to place a call
           to the person identified as Angelo Phillips. The phone call was
           monitored by Detective Grinstead and Detective Earl was on
           surveillance at [the residence]. The phone number as used
           above was dialed * * * and a male identified as AJ, Angelo
           Phillips answered. The informant ordered a predetermined
           amount of crack cocaine. Phillips directed the informant to a
           location on Bairsford Ave in Columbus. The informant was
           then followed under constant surveillance to the directed
           location on Bairsford Ave. Detective Earl then observed a
           male matching the description of Angelo Phillips exit [the
           residence] and get into the 2014 silver Dodge Charger. Earl
           then followed the Charger to Bairsford Drive. The vehicle
           went to a location believed to be * * * Bairsford Ave. A[n]
           unknown black male then exited the apartment and met
           Angelo at his car. Angelo met with the male for a brief
           moment at the vehicle. The unknown male then walked away
           and met with the informant around the corner. The unknown
           male left the window of the informant and walked back to
           Angelo who appeared to be waiting on the unknown male.

           The informant then drove to the predetermined meeting
           location under constant surveillance by Detective Grinstead.
No. 15AP-1038                                                                                                 4


                 The informant handed Grinstead the purchased crack cocaine.
                 The informant stated that an unknown male black believed to
                 be a "runner" for AJ delivered the crack cocaine to him/her.
                 The informant and the informant's vehicle were searched and
                 no contraband was located. The crack cocaine was field tested
                 with a positive result and was placed into property as
                 evidence.

                 It is believed that drug proceeds and narcotics are being
                 stored at [the residence]. It is also believed that Angelo
                 Phillips is currently living at [the residence]. Since the first
                 controlled narcotics buy surveillance has been conducted at
                 this location and the above vehicle used during both drug
                 deals has been at this location on four separate days and has
                 been seen at the location as early as 7:00am in the morning.
                 The current owner listed for the house comes back to a
                 business believed to be associated with his mother Michelle
                 Phillips. Angelo Phillips arrest history includes a felonious
                 assault in 2010, a felony possession of drugs in 2013, and a
                 tampering with evidence in 2013.

                 Under these above circumstances it would be common to
                 serve a search warrant and recover drugs and drug related
                 evidence. This would be routine, common practice.1 Based on
                 the information regarding the above subjects arrest history
                 and based on Detective Grinstead's past experience it is
                 believed to be likely the suspect(s) would be armed as is
                 common with narcotics traffickers and the ability for the
                 suspect(s) to obtain a weapon or destroy evidence is likely if
                 entry is delayed. This search warrant is requested based on
                 the above facts and based on Detective Grinstead's 13 years of
                 law enforcement experience that includes involvement in
                 several hundred drug related arrests and investigations.

                 Under these above circumstances it would be common to
                 serve a search warrant and recover drugs and drug related
                 evidence. This would be routine, common practice. Based on

1 We note that the affidavit states that "[u]nder these above circumstances it would be common to serve a

search warrant and recover drugs and drug related evidence." (State's Ex. A at 6.) However, this statement
suggests that the affiant confuses the roles of the affiant and the magistrate in the search warrant process. As
we note in this decision, it is the responsibility of the magistrate, not the affiant, to " 'make a practical,
common-sense decision whether, given all the circumstances set forth in the affidavit before him, including
the "veracity" and "basis of knowledge" of persons supplying hearsay information, there is a fair probability
that contraband or evidence of a crime will be found in a particular place.' " State v. George, 45 Ohio St.3d
325 (1989), paragraph one of the syllabus, quoting Illinois v. Gates, 462 U.S. 213, 238-39 (1983). See also
State v. Castagnola, 145 Ohio St.3d 1, 2015-Ohio-1565, ¶ 49 (stating that "under Fourth Amendment
analysis, there is a line between permissible police interpretation and usurpation of the magistrate's
function"). (Internal quotations and citations omitted.)
No. 15AP-1038                                                                           5


                 the information regarding the above subjects being seen with
                 and known to carry firearms and based on Detective
                 Grinstead's past experience it is believed to be likely the
                 suspect(s) would be armed as is common with narcotics
                 traffickers and the ability for the suspect(s) to obtain a
                 weapon or destroy evidence is likely if entry is delayed. This
                 search warrant is requested based on the above facts and
                 based on Detective Grinstead's 13 years of law enforcement
                 experience that includes involvement in several hundred drug
                 related arrests and investigations.

(Sic passim.) (State's Ex. A at 4-7.) Based solely on the information in the affidavit, a
judge issued a search warrant for the residence. The scope of the search was limited to
the following:
                 CONTROLLED SUBSTANCES INCLUDED IN SCHEDULE I
                 THROUGH V, AS DESCRIBED IN THE OHIO REVISED
                 CODE, PAPERS INDICATING OCCUPANCY AND/OR
                 OWNERSHIP, DRUG PARAPHERNALIA, DRUG RECORDS,
                 DRUG MONIES AND/OR PROCEEDS, WEAPONS, OTHER
                 EVIDENCE OF ILLICIT DRUG TRAFFICKING UNKNOWN
                 AT THIS TIME, FRUITS AND/OR INSTRUMENTALITIES
                 OF DRUG TRAFFICKING, ELECTRONIC RECORDING
                 AND/OR RECORD KEEPING DEVICES AND AUTHORITY
                 TO SEARCH ANY PERSON OR PERSONS AT SUCH
                 LOCATION, IDENTITIES KNOWN OR OTHERWISE.

(State's Ex. A at 1.)
       {¶ 3} At the suppression hearing, Detective Grinstead testified regarding his
investigation. On April 30, 2014, following the issuance of the search warrant, detectives
located appellant's vehicle near where the second drug transaction occurred on Bairsford
Avenue. Detective John Earl, along with three other officers, stopped appellant in his
vehicle after he left the Bairsford Avenue location. At the time appellant was stopped,
Detective Grinstead testified that he still had probable cause to believe appellant had
committed a drug-trafficking offense.
       {¶ 4} At some point after officers stopped appellant, they arrested him and seized
keys from him, one of which was used by officers to open the door of the residence. Police
then executed the search warrant on the residence, seizing heroin, cocaine, and money
found inside.
No. 15AP-1038                                                                                6


       {¶ 5} On August 15, 2014, a Franklin County Grand Jury filed an indictment,
charging appellant with two criminal counts: possession of heroin, in violation of R.C.
2925.11, a felony of the second degree; and possession of cocaine, in violation of R.C.
2925.11, a felony of the third degree. On November 10, 2014, appellant filed a motion to
suppress, asserting constitutional violations arising from the search of the residence and
his seizure. On March 24, 2015, plaintiff-appellee, State of Ohio, filed a memorandum
contra appellant's motion to suppress. On June 5, 2015, the trial court held a hearing on
the motion to suppress.      On August 4, 2015, the trial court filed an entry denying
appellant's motion to suppress.
       {¶ 6} On August 13, 2015, appellant entered a plea of no contest to the charges as
indicted. On September 25, 2015, the trial court held a sentencing hearing, imposing a
sentence of incarceration for a period of five years for the conviction of possession of
heroin, and a period of two years for the conviction of possession of cocaine, to be served
concurrently. Additionally, the trial court imposed a mandatory period of postrelease
control for a period of three years. On October 15, 2015, the trial court filed a judgment
entry reflecting appellant's conviction and sentence.
II. Assignment of Error
       {¶ 7} Appellant appeals and assigns the following single assignment of error for
our review:
              The trial court erred when it denied Angelo Phillips' Motion
              to Suppress in violation of the Fourth Amendment to the
              U.S. Constitution, and Article I, Sec. 14 of the Ohio
              Constitution.

III. Discussion
       {¶ 8} In his sole assignment of error, appellant asserts the trial court erred by
denying his motion to suppress. Appellant contends that both the search of the residence
and his seizure violated his constitutional rights.
       A. Standard of Review
       {¶ 9} "The review of a motion to suppress is a mixed question of law and fact."
State v. Castagnola, 145 Ohio St.3d 1, 2015-Ohio-1565, ¶ 32, citing State v. Burnside, 100
Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. In evaluating the motion to suppress, the trial court
acts as the finder of fact and, therefore, is in the best position to resolve factual questions
No. 15AP-1038                                                                           7


and evaluate the credibility of witnesses. Burnside at ¶ 8. Therefore, we must accept the
trial court's findings of fact if they are supported by competent, credible evidence. Id.
"Accepting these facts as true, the appellate court must then independently determine,
without deference to the conclusion of the trial court, whether the facts satisfy the
applicable legal standard." Id. See also State v. Johnson, 10th Dist. No. 13AP-637, 2014-
Ohio-671, ¶ 6 ("We apply a de novo standard in determining whether the trial court
properly denied appellant's motion to suppress."). Furthermore, the Supreme Court of
Ohio has stated that "when a reviewing court determines that a warrant should not have
been issued, it must then determine whether the good-faith exception applies, and that
question is a question of law, subject to de novo review by the appellate court."
Castagnola at ¶ 32, citing United States v. Leary, 846 F.2d 592, 606 (10th Cir.1988).
       B. Constitutional Protections
       {¶ 10} The Fourth Amendment to the United States Constitution, applied to the
states through the Fourteenth Amendment, provides that "[t]he right of the people to be
secure in their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated, and no warrants shall issue, but upon probable cause,
supported by oath or affirmation, and particularly describing the place to be searched,
and the persons or other things to be seized." The Ohio Constitution contains a nearly
identical provision. Ohio Constitution, Article I, Section 14. See also R.C. 2933.22(A);
Crim.R. 41(C). Article I, Section 14 of the Ohio Constitution provides:
              The right of the people to be secure in their persons, houses,
              papers, and possessions, against unreasonable searches and
              seizures shall not be violated; and no warrant shall issue, but
              upon probable cause, supported by oath or affirmation,
              particularly describing the place to be searched and the
              person and things to be seized.

       {¶ 11} Historically, the protections afforded by Article I, Section 14 of the Ohio
Constitution have been construed as coextensive with the protections of the Fourth
Amendment of the United States Constitution. State v. Geraldo, 68 Ohio St.2d 120, 125-
26 (1981) ("[W]e are disinclined to impose greater restrictions in the absence of explicit
state constitutional guarantees protecting against invasions of privacy that clearly
transcend the Fourth Amendment. * * * It is our opinion that the reach of Section 14,
Article I, of the Ohio Constitution * * * is coextensive with that of the Fourth
No. 15AP-1038                                                                               8


Amendment."); State v. Robinette, 80 Ohio St.3d 234, 239 (1997) (stating that courts
"should harmonize * * * interpretation of Section 14, Article I of the Ohio Constitution
with the Fourth Amendment, unless there are persuasive reasons to find otherwise");
State v. Jones, 88 Ohio St.3d 430, 434 (2000), modified by State v. Brown, 99 Ohio St.3d
323, 2003-Ohio-3931. However, it is well-recognized that states may "rely on their own
constitutions to provide broader protection for individual rights, independent of
protections afforded by the United States Constitution." Robinette at 238. See Arnold v.
Cleveland, 67 Ohio St.3d 35, 38 (1993), paragraph one of the syllabus ("In the areas of
individual rights and civil liberties, the United States Constitution, where applicable to the
states, provides a floor below which state court decisions may not fall."). Thus, in certain
circumstances, the Supreme Court has construed Article I, Section 14 of the Ohio
Constitution as providing greater protection than the Fourth Amendment to the United
States Constitution. Brown at ¶ 22; State v. Brown, 143 Ohio St.3d 444, 2015-Ohio-2438,
¶ 23 ("Article I, Section 14 of the Ohio Constitution affords greater protection than the
Fourth Amendment against searches and seizures conducted by members of law
enforcement who lack authority to make an arrest."). See Robinette at 238 (noting that a
"state may impose greater restrictions on police activity pursuant to its own state
constitution than is required by federal constitutional standards").
       C. Search Warrant
       {¶ 12} We first consider appellant's contentions with regard to the search warrant.
When determining whether a search warrant affidavit demonstrates probable cause, a
magistrate must " 'make a practical, common-sense decision whether, given all the
circumstances set forth in the affidavit before him, including the "veracity" and "basis of
knowledge" of persons supplying hearsay information, there is a fair probability that
contraband or evidence of a crime will be found in a particular place.' " State v. George,
45 Ohio St.3d 325 (1989), paragraph one of the syllabus, quoting Illinois v. Gates, 462
U.S. 213, 238-39 (1983). An appellate court reviewing the sufficiency of probable cause
contained in an affidavit must not substitute its judgment for that of the magistrate but,
rather, ensure that the magistrate "had a substantial basis for concluding that probable
cause existed." Id. at paragraph two of the syllabus. A reviewing court undertakes this
analysis with great deference to the magistrate's determination of probable cause,
No. 15AP-1038                                                                               9


recognizing that marginal cases should be resolved in favor of upholding the warrant.
State v. Neil, 10th Dist. No. 14AP-981, 2016-Ohio-4762, ¶ 34, citing George at paragraph
two of the syllabus.    The Supreme Court has held that "when no oral testimony is
presented to the neutral and detached magistrate in conjunction with an affidavit for a
search warrant, the probable-cause determination is based on the four corners of the
document." Castagnola at ¶ 106.
       {¶ 13} The Supreme Court has recognized that "[w]hile a probable-cause
determination for an arrest warrant is similar in nature to that for a search warrant, a
search-warrant inquiry is much more complex and presents special considerations." Id.
at ¶ 34, citing 2 LaFave, Search and Seizure, Section 3.1(b) (5th Ed.2012). Some of the
special considerations that have been identified for courts to review when making a
probable cause determination for the issuance of a search warrant include "how stale the
information relied upon is, when the facts relied upon occurred, and whether there is a
nexus between the alleged crime, the objects to be seized, and the place to be searched."
Id., citing 2 LaFave at Section 3.7(a), (b), and (d). Crim.R. 41(C) provides that an affidavit
in support of a search warrant "shall * * * particularly describe the place to be searched,
name or describe the property to be searched for and seized, state substantially the
offense in relation thereto, and state the factual basis for the affiant's belief that such
property is there located." See State v. Harry, 12th Dist. No. CA2008-01-013, 2008-
Ohio-6380, ¶ 16 (stating that Crim.R. 41(C) "requires that there be a 'nexus' between the
place to be searched and the items to be seized"). See also State v. Freeman, 4th Dist. No.
06CA3, 2006-Ohio-5020, ¶ 13 (finding that "[t]he nexus between the items sought and
the place to be searched depends upon all of the circumstances of each individual case,
including the type of crime and the nature of the evidence"); State v. Marler, 2d Dist. No.
2007 CA 8, 2009-Ohio-2423, ¶ 26.
       {¶ 14} Appellant contends that there "was no link between the controlled
purchase[s] and [the residence] listed in the search warrant." (Appellant's Brief at 11.)
When considering whether a nexus exists between the alleged crime and the place to be
searched, " 'the circumstances must indicate why evidence of illegal activity will be found
in a particular place.' " United States v. Washington, 380 F.3d 236, 240 (6th Cir.2004),
quoting United States v. Carpenter, 360 F.3d 591, 594 (6th Cir.2004). Furthermore, the
No. 15AP-1038                                                                               10


Sixth Circuit has held that "a nexus exists between a known drug dealer's criminal activity
and the dealer's residence when some reliable evidence exists connecting the criminal
activity with the residence."     United States v. Gunter, 266 Fed.Appx. 415, 419 (6th
Cir.2008). However, when "the only evidence of a connection between illegal activity and
the residence is unreliable, such as uncorroborated statements by a confidential
informant, then a warrant may not issue allowing the search of the residence." Id., citing
United States v. Frazier, 423 F.3d 526, 533 (6th Cir.2005). See also Carpenter at 595
(finding that probable cause was not established where the connection between the
residence and the evidence of criminal activity was too "vague, generalized, and
insubstantial").
         {¶ 15} Due to the fact-intensive nature of our inquiry, we begin our analysis by
reviewing cases with similar fact patterns. In United States v. Schultz, 14 F.3d 1093 (6th
Cir.1994), the court emphasized the need for reliable evidence connecting the criminal
activity with the place to be searched. In Schultz, an individual who had been arrested for
drug possession informed the arresting officer that a man named Schultz was his source
for drugs. Upon further investigation, the officer found that some of the informant's
information was correct. Using the phone number provided by the informant, the officer
found that the number was listed to a woman in whose car Schultz had once been issued a
traffic citation. Additionally, the officer found that Schultz had prior convictions for
possession of marijuana products. Through a credit check and a grand jury subpoena, the
officer discovered that Schultz maintained safe deposit boxes at a local bank. Based on
that information, the officer sought and received a warrant to search the safe deposit
boxes.
         {¶ 16} In assessing probable cause, the court stated that "[i]n his affidavit for the
first warrant, the only connection [the officer] made was that, 'Based on his training and
experience, [he] believed … that it is not uncommon for the records, etc. of such [drug]
distribution to be maintained in bank safe deposit boxes.' " Id. at 1097. The court found
that "[w]hile an officer's 'training and experience' may be considered in determining
probable cause * * * it cannot substitute for the lack of evidentiary nexus in this case, prior
to the search, between the safe deposit boxes and any criminal activity." Id. Although the
court concluded that the warrant should not have been issued since the officer "did not
No. 15AP-1038                                                                              11


have anything more than a guess that contraband or evidence of a crime would be found
in the boxes," it nevertheless applied the good-faith exception to the exclusionary rule. Id.
at 1097-98.
       {¶ 17} In Washington, an undercover police officer arranged to purchase drugs
from an "unwitting" person, i.e., an unwitting who did not realize that he was dealing with
police. Id. at 238. The unwitting arranged a meeting with his narcotics supplier. When
the officer and the unwitting arrived at the designated meeting spot, the unwitting got out
of his vehicle and entered a blue Cadillac that was driven by a black male. When the
unwitting returned to his vehicle, he gave the undercover officer a bag of crack cocaine.
The officer traced the license plate of the blue Cadillac and discovered it was registered to
a woman at a local residence. Police began conducting surveillance of that residence.
       {¶ 18} Four days later, the officer arranged for another drug purchase with the
same unwitting. The supplier told the unwitting that he had to go pick up his car from the
mechanic and then, immediately after the phone call, was observed emerging from the
residence and getting a ride to a garage where he picked up the blue Cadillac. The
supplier then drove the blue Cadillac to a meeting with the unwitting and the officer. The
unwitting again met the supplier and returned with crack cocaine. The blue Cadillac was
observed parked outside of the residence on two subsequent days.
       {¶ 19} Based on that information, the officer sought a warrant to search the
residence. In his affidavit, the officer stated that "based on his experience, individuals
involved with drug trafficking commonly keep records, documents, and money close by."
Washington at 239. Furthermore, the officer stated that the residence had been robbed
within the last two months, which was, in his opinion, " 'indicative of suspects searching
for narcotics and large sums of cash.' " Id.
       {¶ 20} The court found that "[u]nder the facts of this case, the existence of
probable cause is an extremely close call." Id. at 240. However, finding that the good-
faith exception to the exclusionary rule applied, the court assumed without deciding that
probable cause did not exist. Specifically, the court stated that "even assuming probable
cause was not established, it is clear that the affidavit included enough facts with respect
to the nexus between the criminal activity and the Crossgate residence to overcome the 'so
lacking' hurdle." Id. at 242-43. However, the court also stated that "[t]here was a visible
No. 15AP-1038                                                                            12


nexus connecting [the defendant] to the house, [the defendant] to the Cadillac, and the
Cadillac to the house." Id. at 243.
       {¶ 21} In Gunter, the court examined a search warrant affidavit that detailed two
controlled drug transactions between a confidential informant and the defendant. In the
first controlled purchase, agents used a covert transmitter to listen as the informant
purchased cocaine from the defendant. Following the transaction, an agent conducted a
driver's license and vehicle registration inquiry on the defendant, which revealed the
address of the defendant's residence and indicated that the defendant owned several
vehicles, including two Cadillacs. Five days after the first controlled drug transaction,
agents initiated a second controlled drug transaction using the confidential informant.
Around the same time that the informant called the defendant to initiate the transaction,
agents observed the defendant arrive at his residence in a Cadillac and then depart after
only two to three minutes. Agents followed the Cadillac as it stopped at another residence
and then traveled to the site where the controlled purchase was conducted.
       {¶ 22} Thereafter, an agent sought and received a warrant to search the
defendant's residence for drugs, evidence of drug transactions, and firearms based on the
above facts and the agent's experience in over 100 investigations of drug trafficking. On
review, the court found that the close temporal proximity between the defendant's return
to his residence and the subsequent controlled drug transaction "provided a neutral
magistrate with a substantial basis to conclude that Defendant may have stopped at his
residence to pick up some of his merchandise before meeting his customer at another
location." Id. at 419. Therefore, the court found that temporal proximity of the return to
his residence "combined with the affiant's statements that he has significant experience in
narcotics investigations, is sufficient to establish a nexus between Defendant's illegal
activities and his residence." Id., citing United States v. Caicedo, 85 F.3d 1184, 1193 (6th
Cir.1996).
       {¶ 23} Finally, in United States v. Brown, 6th Cir. No. 13-1761 (June 27, 2016), the
court examined a search warrant that was issued for a residence of a known drug dealer.
In that case, the affidavit submitted in support of the search warrant stated that the
defendant was an active participant in the attempted delivery of heroin, the defendant
had a felony drug-trafficking history, the defendant resided at a known address, a drug
No. 15AP-1038                                                                            13


dog had alerted to the odor of narcotics in the defendant's vehicle, and the vehicle was
registered to the defendant at his residence.       Additionally, the affidavit noted the
discovery of a message recorded on a phone that was believed to belong to the defendant.
In the detective's opinion, the phone message was consistent with drug-trafficking
communications. The affidavit further stated that the residence would contain the fruits
or other evidence of a conspiracy to distribute heroin.
       {¶ 24} On review of the facts contained within the affidavit, the court noted that
the affidavit "contained no evidence that [the defendant] distributed narcotics from his
home, that he used the residence to store narcotics, or that any suspicious activity had
taken place there."    Id.   Furthermore, the affidavit "did not suggest that a reliable
confidential informant had purchased drugs [at the defendant's residence], that the police
had ever conducted surveillance at [the defendant's residence], or that the recorded
telephone conversations linked drug trafficking to [the defendant's] residence." Id.
Although the court found the facts in the affidavit supported a search of the defendant's
vehicle based on its location outside the home of a suspected heroin trafficker and the fact
that a drug dog had alerted to the odor of narcotics in the vehicle, the facts did not
establish a fair probability that evidence of drug trafficking would be found at the
defendant's residence. In order to establish probable cause, the court found that "[a]
more direct connection was required, such as surveillance indicating that [the defendant]
had used the car to transport heroin from his home [to the location where the drug
transaction occurred] on the day in question. The mere fact that the car was registered to
[the defendant's] home was too vague and generalized a nexus to support the search
warrant." Id. The court concluded that "as a general matter, that if the affidavit fails to
include facts that directly connect the residence with the suspected drug dealing activity,
or the evidence of this connection is unreliable, it cannot be inferred that drugs will be
found in the defendant's home—even if the defendant is a known drug dealer." Id.
       {¶ 25} Here, mindful of the deference given to a neutral magistrate's decision
regarding the existence of probable cause, we find that, considering the totality of the
circumstances, the affidavit in this case sets forth sufficient facts to establish a nexus
between the alleged criminal activity and the residence.        Importantly, immediately
following the first drug transaction, officers observed that appellant went directly to the
No. 15AP-1038                                                                             14


residence and walked inside. Additionally, like in Gunter, officers observed that appellant
left the residence immediately before proceeding to the site where the second controlled
drug transaction occurred. The affidavit also stated that it was believed that appellant was
living at the residence. This belief was based on surveillance which revealed that the
vehicle used by appellant during both controlled drug transactions was at the residence
"on four separate days and [had] been seen at the location as early as 7:00am." (State's
Ex. A at 6.)
       {¶ 26} Additionally, the affidavit in support of the warrant stated that the
confidential informant was considered reliable and had "provided information in the past
leading to arrests and a search warrant resulting in the recovery of illegal narcotics and
cash." (State's Ex. A at 4.) Furthermore, the affidavit described Detective Grinstead's
significant experience in narcotics investigations, including "several hundred drug related
arrests and investigations." (State's Ex. A at 6.)      The temporal proximity between
appellant's arrivals to the residence and the controlled drug transactions, combined with
Detective Grinstead's experience in narcotics investigations, provided the magistrate with
a substantial basis to conclude that a nexus existed between the place to be searched and
the alleged criminal activity, and, at the least, probable cause to believe the proceeds of a
drug transaction would be located in the residence. See Gunter at 419; United States v.
Ellison, 632 F.3d 347, 349 (6th Cir.2011) (finding nexus between residence and criminal
activity where a "confidential informant had observed someone come out of [the
defendant's] residence, engage in a drug transaction, and then return into the residence").
       {¶ 27} Therefore, considering the totality of the circumstances and recognizing
that marginal cases should be resolved in favor of upholding the warrant, we conclude
that the issuing magistrate had a substantial basis to conclude that probable cause existed
for the issuance of a search warrant. George at paragraph two of the syllabus.
       D. Warrantless Arrest
       {¶ 28} Next, we consider appellant's assertion that the trial court erred in finding
that his arrest prior to the execution of the search warrant was proper.
       {¶ 29} "A warrantless arrest that is based upon probable cause and occurs in a
public place does not violate the Fourth Amendment." State v. Brown, 115 Ohio St.3d 55,
2007-Ohio-4837, ¶ 66, citing United States v. Watson, 423 U.S. 411 (1976). See United
No. 15AP-1038                                                                              15


States v. Wright, 16 F.3d 1429, 1438 (6th Cir.1994), quoting Watson; Caicedo at 1192.
R.C. 2935.04 provides that "[w]hen a felony has been committed, or there is reasonable
ground to believe that a felony has been committed, any person without a warrant may
arrest another whom he has reasonable cause to believe is guilty of the offense, and detain
him until a warrant can be obtained." Probable cause for a warrantless arrest exists "if all
the facts and circumstances within the officer's knowledge were sufficient to cause a
prudent person to believe that the individual has committed or was committing an
offense." State v. Dingess, 10th Dist. No. 01AP-1232, 2002-Ohio-2775, ¶ 9, citing Ornelas
v. United States, 517 U.S. 690, 696 (1996); State v. Grayson, 8th Dist. No. 102057, 2015-
Ohio-3229, ¶ 19 ("A warrantless arrest does not require the officer's absolute knowledge
that a crime has been committed; it requires only a reasonable belief based on the totality
of the circumstances."); Brown, 2007-Ohio-4837, at ¶ 66, citing Gerstein v. Pugh, 420
U.S. 103, 111-12 (1975) ("A reasonably prudent person must, at the time of arrest, believe
that the person placed under arrest was committing or had committed a criminal
offense."). As with consideration of probable cause for the issuance of a search warrant,
in determining whether probable cause to arrest existed, a reviewing court should
examine the totality of the circumstances. Dingess at ¶ 9, citing Gates at 230-31.
       {¶ 30} In challenging his arrest, appellant asserts that "the police never obtained a
warrant to arrest [a]ppellant and there was no reasonable suspicion or probable cause to
pull over the [a]ppellant." (Appellant's Brief at 15.) Additionally, appellant asserts that he
was pulled over without any reason provided for the stop and that the search incident to
the arrest was unreasonable and was not predicated on probable cause.
       {¶ 31} Here, we agree with the trial court's determination that the detention of
appellant's vehicle and his subsequent arrest were justified as officers had probable cause
to arrest him. As previously noted, appellant was identified as having participated in two
recent drug transactions. Based on the facts and circumstances that were known at the
time of appellant's detention, a reasonably prudent person would believe that appellant
had committed an offense. Therefore, under the totality of the circumstances, probable
cause existed to arrest appellant. Although appellant claims that probable cause did not
exist to arrest him, he fails to cite to any portion of the record or other authority in
No. 15AP-1038                                                                           16


support of his position. Accordingly, we find his contentions regarding his detention to be
without merit.
         {¶ 32} Having found appellant's contentions regarding the issuance of the search
warrant and his detention to be without merit, we overrule appellant's assignment of
error.
IV. Conclusion
         {¶ 33} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                             TYACK and HORTON, JJ., concur.